EXHIBIT 10.1



Execution Version






FIFTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT




This FIFTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this “Fifth
Amendment”) is made and entered into as of the 19th day of September, 2014, by
and among LOJACK CORPORATION (“LoJack”), the Subsidiaries listed on Schedule 1
to the Credit Agreement defined below (collectively with LoJack, and together
with the other Persons that from time to time become Borrowers pursuant to the
provisions of the Credit Agreement, the “Borrowers”), the Guarantors listed on
Schedule 1 to the Credit Agreement (collectively with the other Persons that
from time to time become Guarantors pursuant to the provisions of the Credit
Agreement, the “Guarantors”), the Lenders listed on Schedule 2 to the Credit
Agreement (collectively, the “Lenders”), CITIZENS BANK, NATIONAL ASSOCIATION
(formally known as RBS Citizens, National Association), as Administrative Agent
for itself and each of the other Lenders from time to time party to the Credit
Agreement (the “Administrative Agent”) and Lead Arranger, and TD BANK, N.A., as
Issuing Bank. Capitalized terms used herein without definition shall have the
respective meaning assigned to such terms in the Credit Agreement.


WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are party to that certain Multicurrency Revolving Credit Agreement, dated as of
December 29, 2009 (as the same may be amended and in effect from time to time,
the “Credit Agreement”), pursuant to which the Lenders have extended credit to
the Borrowers on the terms set forth therein;


WHEREAS, the Borrowers and the Guarantors have requested certain amendments to
the Credit Agreement, including, but not limited to, the extension of the
Maturity Date until July 31, 2017; and


WHEREAS, the Administrative Agent and the Required Lenders are willing to make
such amendments to the Credit Agreement on the terms set forth herein;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


I. DEFINITIONS.


Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement. This Fifth Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.


II. AMENDMENTS TO CREDIT AGREEMENT:


(1) Amendments to Section 1.1 (Definitions) of the Credit Agreement. Section 1.1
of the Credit Agreement is hereby amended as follows:




--------------------------------------------------------------------------------

EXHIBIT 10.1

(a) The definition of “Applicable Margin” is hereby amended by deleting the
table that follows the first paragraph in such definition, and inserting the
following in place thereof:


Level
Consolidated Funded Debt to Consolidated EBITDA Ratio
Applicable Margin For Eurodollar Rate Loans and Standby Letters of Credit
Applicable Margin For Base Rate Loans
Commitment Fee
I
> 1.75:1
2.750%
1.000%
0.400%
II
> 1.25:1 and < 1.75:1
2.500%
0.500%
0.300%
III
< 1.25:1
2.250%
0.000%
0.200%





(b) The definition of “Consolidated EBITDA” is hereby amended by deleting the
provisions following clause (b) thereto, beginning with the words “all
calculated” and ending with “Required Lenders”, replacing such provisions with
the following:


“all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis; provided, however, that for purposes of calculating
Consolidated EBITDA for the financial covenant set forth in §10.5 hereof,
expenses incurred by the Borrowers and their Subsidiaries relating to the
battery quality resolution (including the US “battery assurance notification
program”) shall be recognized on a net cash flow basis (rather than an accrual
basis).


For the purposes of determining Consolidated EBITDA for the relevant period, the
following expenses and/or severance costs may be added to the Consolidated Net
Income for such period to the extent otherwise deducted in calculating
Consolidated Net Income: (i) an aggregate amount of $5,000,000 for costs
incurred in connection with the Brazil Arbitration; (ii) an aggregate amount not
to exceed $3,500,000 for costs incurred in 2014 and first quarter 2015 relating
to headcount reductions in Canada and the United States and lease termination
expenses in Canada; and (iii) an aggregate amount not to exceed $728,000 for
expenses relating to the Brazilian ICMS tax dispute settlement.


For the purposes of calculating the financial covenants set forth in Article 10
hereof or otherwise, Consolidated EBITDA may be further adjusted from time to
time with the consent of the Required Lenders.”


(c)    The definition of “Debt Service Coverage Ratio” is hereby amended by
deleting it in its entirety, and replacing it with the following:


“Debt Service Coverage Ratio. Means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA minus Consolidated Capital Expenditures of
such Person for such period (excluding Capital Expenditures made by the
Borrowers and their Subsidiaries in an aggregate amount not to exceed $5,000,000
during the term of this Agreement relating to the Borrowers’ one-time investment
in a new enterprise resource planning system), minus federal, state, provincial,
local and foreign income taxes actually paid during such period, minus
Distributions, to (b) the sum of (i) Consolidated Total Interest Expense of such
Person plus (ii) the current portion of long-term Indebtedness; provided,
however, that any permitted repurchases of Capital Stock made pursuant to
Section 9.10 shall not be included in the calculations of this definition. The
current portion of such Indebtedness will mean the principal required to be paid
on such Indebtedness during the upcoming 12 month period, but excluding
principal payments in respect of the Revolving Credit Loans and any L/C
Obligations.”






--------------------------------------------------------------------------------

EXHIBIT 10.1

(d)    The definition of “Maturity Date” is hereby amended by deleting the
reference therein to “July 31, 2015” and inserting the following in place
thereof: “July 31,
2017.”


(e)    The following definition of “Fifth Amendment Date” is hereby inserted in
the correct alphabetical position:


“Fifth Amendment Date. Means September 19, 2014.”


(2) Amendment to Section 9.10 (No Stock Repurchase) of the Credit Agreement. The
proviso set forth in Section 9.10 of the Credit Agreement is hereby amended by
deleting the reference therein to “Third Amendment Date” and inserting the
following in place thereof: “Fifth Amendment Date”.


(3) Amendment to Section 10.4 (Capital Expenditures) of the Credit Agreement.
Section 10.4 of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:


“Reserved.”


III.    CONDITIONS TO EFFECTIVENESS:


This Fifth Amendment shall become effective (the “Fifth Amendment Date”) upon
(i) receipt by the Administrative Agent of this Fifth Amendment duly and
properly authorized, executed and delivered by each of the respective parties,
and (ii) receipt by the Administrative Agent of a Secretary’s Certificate
certifying applicable resolutions and updated incumbency with specimen
signatures for each officer who is authorized to sign Loan Documents and/or Loan
Requests.


IV.    REPRESENTATIONS AND WARRANTIES:


Each of the Borrowers and the Guarantors represents and warrants to the
Administrative
Agent and the Lenders as follows:


(1) The execution, delivery and performance of this Fifth Amendment and the
transactions contemplated hereby (i) are within the corporate authority of each
Borrower and Guarantor, (ii) have been duly authorized by all necessary
corporate proceedings of each Borrower and Guarantor, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any Borrower or Guarantor is subject or any judgment,
order, writ, injunction, license or permit applicable to any Borrower or any
Guarantor, and (iv) do not conflict with any provision of the governing
documents of any Borrower or Guarantor.


(2) The execution, delivery and performance of this Fifth Amendment (and the
Credit Agreement as amended hereby) will result in valid and legally binding
obligations of each Borrower and Guarantor enforceable against each of them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.


(3) The execution, delivery and performance by the Borrowers and the Guarantors
of this Fifth Amendment does not require any approval or consent of, or filing
with, any governmental agency or authority other than those already obtained, if
any.






--------------------------------------------------------------------------------

EXHIBIT 10.1

(4) The representations and warranties contained in Section 7 of the Credit
Agreement are true and correct in all material respects (if not qualified as to
materiality or Material Adverse Effect) or in any respect (if so qualified) as
of the Fifth Amendment Date as though made on and as of the Fifth Amendment
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.


(5) After giving effect to this Fifth Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.


V.    MISCELLANEOUS:


(1) Effect of Amendment; Ratification, Etc. Except as expressly amended hereby
or pursuant to the precedent sentence, the Credit Agreement and the other Loan
Documents and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. This Fifth Amendment and the Credit Agreement shall hereafter be
read and construed together as a single document, and all references in the
Credit Agreement, any other Loan Document or any agreement or instrument related
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
by this Fifth Amendment.


(2) Guarantor Consent. Each of the undersigned Guarantors has guaranteed all of
the Obligations under (and as defined in) the Credit Agreement. By executing
this Fifth Amendment, each of the undersigned Guarantors hereby absolutely and
unconditionally reaffirms to the Lenders that such Guarantor’s Guaranty remains
in full force and effect and covers all Obligations under the Credit Agreement.
In addition, each of the Guarantors hereby acknowledges and agrees to the terms
and conditions of this Fifth Amendment (including, without limitation, the
making of the representations and warranties and the performance of the
covenants applicable herein).
(3) Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


(4) Counterparts. This Fifth Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. This Fifth Amendment, to the extent signed and delivered by means of
a facsimile machine or other electronic transmission in which the actual
signature is evident, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto, each other party hereto or thereto shall
re-execute original forms hereof and deliver them to all other parties. No party
hereto shall raise the use of a facsimile machine or other electronic
transmission in which the actual signature is evident to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission in which the actual signature is evident as a defense to the
formation of a contract and each party forever waives such defense.






--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fifth
Amendment to Credit Agreement as of the date first set forth above.




BORROWERS:


LOJACK CORPORATION:
                        
/s/ Casey Delaney
Name: Casey Delaney
Title: Vice President, Acting CFO & Treasurer





--------------------------------------------------------------------------------

EXHIBIT 10.1





LOJACK GLOBAL LLC:
                        
/s/ Casey Delaney
Name: Casey Delaney
Title: Vice President, Acting CFO & Treasurer





--------------------------------------------------------------------------------

EXHIBIT 10.1



LOJACK SAFETYNET, INC.:
                        
/s/ Casey Delaney
Name: Casey Delaney
Title: Vice President, Acting CFO & Treasurer





--------------------------------------------------------------------------------

EXHIBIT 10.1



                        


                        
LENDERS


 
CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, National
Association), as Lender and Administrative Agent
 
/s/ Robert Anastasio
Name: Robert Anastasio
Title: Senior Vice President





--------------------------------------------------------------------------------

EXHIBIT 10.1





                            
                            
TD BANK, N.A.,
as Lender and Issuing Bank
 
/s/ William F. Granchelli
Name: William F. Granchelli
Title: Senior Vice President





